DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.
Response to Arguments
Applicant's arguments filed on 12/08/2020 have been fully considered.
	Applicant’s amendment to claim 1 overcome the rejection; claims 1-20 are hereby allowed.
Applicant’s arguments with respect to claim 21 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “substantially”. The term is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree of parallelism, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While using the term “substantially” does not render the claim indefinite in and of itself, in this instances it is not clear what degree the first ends move linearly along parallel axes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tirumalai et al. (US 8,646,177 B2) hereinafter Tirumalai in view of Pettersen et al. (US 2012/0181792 A1) hereinafter Pettersen and further in view of Amano et al. (US 8,710,693 B2) hereinafter Amano.
 Tirumalai teaches a rotor lock system for securing a main shaft assembly  of a wind turbine in a substantially stationary position, the main shaft assembly comprising a main rotor shaft (28) supported by a base frame (39), and the rotor lock system comprising:
a locking disk (32), associated with the main rotor shaft (28), and provided with a plurality of locking apertures (36) (fig. 2, Col. 3, lines 56-Col. 4, line7); and
a locking unit (50) comprising a first end (end connecting the apertures (36 in fig. 2) arranged to engage with one or more of said plurality of locking apertures so as to retain the locking disk (32) (Col. 4, lines 43-50) , and a second end supported by a mounting a feature associated with the base frame (Tirumalai, annotated FIG. 2 below).

    PNG
    media_image1.png
    632
    769
    media_image1.png
    Greyscale

Tirumalai fails to teach at least  locking units, wherein the at least two locking units are configured to be adjustable relative to the mounting feature so that the first end of each of the locking units moves linearly along parallel axes. 
Pettersen, teaches a rotor lock system (0027) for use in a wind turbine comprising: a locking disk provided with a plurality of apertures (36) and at least two locking units (Fig. 5 and Pettersen, FIG. annotated below), each of the locking units comprising a first end arranged to engage with the plurality of apertures so as to retain the locking disk (para. 0045; fig. 5 and   Fig. 5 and Pettersen annotated FIG. above) and a second end supported by a mounting feature. Pettersen further teaches the each of 
Amano teaches a main shaft assembly of wind turbine comprising a main rotor shaft, a locking disk (30) and at least two locking units (50) connected to the locking disk (Col. 12, lines 4-15; Figs. 4-5). Each of the locking unit comprises a first (at 53) end engaged with the locking disk (Figs. 4-5) and a second end (at 51) supported by a base frame (Figs. 4-5). Amano further teaches the two locking units are configured to be adjustable so that the first ends move linearly along substantially parallel axes (Col. 12, lines 34-47).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute the teachings of the at least two locking units having the first end moving linearly along substantially parallel axes relative to the mounting as taught by Pettersen and Amano with the locking unit of Tirumalai as part of an obvious substitution of known prior art structures, in this case the use of the locking units with moving ends in rotor lock system to achieve predictable results, in this case locking the locking disk using a cylinder. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention in claim 1 defines over the prior art in that none of the applied references disclose the locking unit is incapable of being adjusted relative to the mounting feature and the locking disk is incapable of rotating about the longitudinal axis when the first end of the locking unit is engaged with one or more of the plurality of aperture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571 272 4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        



/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745